Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 8-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses receiving, by the first imaging sensor, reflected light, the reflected light comprising light emitted by the light source and reflected from a scene; receiving, by the second imaging sensor, calibration light from the light source via a predetermined optical path that does not include the scene; varying a phase of light emitted by the light source; varying a phase of a light sampling signal to control readout, from [[a]] the second imaging sensor, of information indicative of a phase shift of the light emitted by the light source resulting, at least in part, from the phase of the light being varied; determining, using the information indicative of a phase shift, a cyclic error and/or an offset error; and performing a time-of-flight measurement calibration using the cyclic error and/or the offset error.

Most Pertinent Prior Arts:
US 9,330,464

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486